          Case 3:20-cv-01474-JAM Document 10 Filed 01/18/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 PAUL WILLIAMS,
      Plaintiff,

        v.                                                    No. 3:20-cv-01474 (JAM)

 OSBORN MEDICAL DEPARTMENT et al.,
     Defendants.


              INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

       Plaintiff Paul Williams is a prisoner in the custody of the Connecticut Department of

Correction (“DOC”). He has filed a complaint pro se and in forma pauperis alleging claims

under the Eighth Amendment for deliberate indifference to his serious medical needs and under

the First Amendment for retaliation against protected speech activity. For the reasons set forth

below, I will allow his claim against a “Jane Doe” defendant to proceed subject to his prompt

filing of an amended complaint to identify her true name.

                                          BACKGROUND

       The complaint arises from Williams’s dental problems that occurred while he was

incarcerated at the Osborn Correctional Institution. Williams names the following two

defendants: the “Osborn Medical Dept.” and “Dental Doctor Jane Doe.” Doc. #1 at 1.

       On December 3, 2019, Williams sent a request to the Osborn Medical Department stating

that one of his teeth was causing him pain. Id. at 2 (¶ 6). He received no response to this request.

Ibid. On December 20, 2019, Williams sent another request to the Osborn Medical Department

regarding his painful tooth but again received no response. Id. (¶ 7).

       On February 6, 2020, Williams experienced excruciating pain in his head, mouth, and in

                                                 1
          Case 3:20-cv-01474-JAM Document 10 Filed 01/18/21 Page 2 of 8




the area of one of his teeth. Id. at 3 (¶ 8). His face was swollen, he could not sleep, and he could

barely eat or open his mouth without experiencing excruciating pain. Id. (¶ 9). The medical

department had not answered any of his prior requests for medical attention. Id. (¶ 10).

       In March 2020, a nurse came to Williams’s cell and stated that due to the COVID-19

pandemic, he would not be seen by a physician or a dentist. Id. (¶ 11). Williams asked the nurse

to provide him with something in writing that documented the refusal to treat him. Ibid. The

nurse declined this request and left his cell without giving her name. Ibid.

       On April 18, 2020, Williams submitted another request to be seen by a medical provider.

Id. (¶ 12). He received no response. Ibid.

       In June 2020, Williams suffered bleeding and swollen gums and discharge from the area

of his infected tooth. Id. (¶ 13). Williams complained to his block officer but no one would help

him. Ibid.

       On June 26, 2020, Williams complained to a captain and lieutenants who told him he

should file a grievance. Id. at 4 (¶ 14). But there was no response to his grievance. Ibid.

       In July 2020, Williams could not take the pain any longer and told the block officer that

he was in “excruciating pain” and that “I need to see the medical unit.” Id. (¶ 15). He was then

called to the medical department where someone whom Williams identifies only as “Dental

Doctor ‘Jane Doe’” pulled his tooth out. Ibid.

       But during the extraction, the dentist damaged another tooth by drilling into it and

causing it to crack. Id. (¶ 16). The dentist told Williams: “since you been rushing me to pull your

bad tooth and complaining to everybody; now I fucked up one of your good tooth, next time this

will teach you to have patience.” Ibid. According to Williams, this statement reflects a “hostile


                                                  2
           Case 3:20-cv-01474-JAM Document 10 Filed 01/18/21 Page 3 of 8




attitude toward me” and was “direct evidence that she damaged my good tooth maliciously and

intentionally to cause me severe harm because I filed grievance[s] and complaints.” Ibid.

         Williams has filed this federal complaint pursuant to 42 U.S.C. § 1983 alleging a claim

under the Eighth Amendment for deliberate indifference to his serious medical needs and a claim

under the First Amendment for retaliation. He seeks money damages, an injunction, and

declaratory relief. 1

                                                    DISCUSSION

         Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they

suggest. See Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010).

         The Supreme Court has set forth a threshold “plausibility” pleading standard for courts to

evaluate the adequacy of allegations in federal court complaints. A complaint must allege enough

facts—as distinct from legal conclusions—that give rise to plausible grounds for relief. See,

e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Notwithstanding the rule of liberal interpretation, a pro se complaint may not survive


1
 Although Williams also alleges state law claims for intentional infliction of emotional distress and assault-and-
battery, I will not address them in this ruling. The validity of any state law claims may be appropriately addressed in
the usual course by way of a motion to dismiss or a motion for summary judgment. More generally, the Court’s
determination for purposes of an initial review order under 28 U.S.C. § 1915A that any claim may proceed against a
defendant is without prejudice to the right of any defendant to seek dismissal of any claims by way of a motion to
dismiss or motion for summary judgment in the event that the Court has overlooked a controlling legal principle or
if there are additional facts that would warrant dismissal of a claim.
                                                           3
          Case 3:20-cv-01474-JAM Document 10 Filed 01/18/21 Page 4 of 8




dismissal if its factual allegations do not meet the basic plausibility standard. See, e.g., Fowlkes

v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

       Claims against defendant Osborn Medical Department

       Williams has named the Osborn Medical Department as one of the defendants. Neither a

State nor a state agency or entity is a “person” who may be subject to liability under 42 U.S.C. §

1983. See Will v. Michigan Dep't of State Police, 491 U.S. 58, 65-66 (1989); Jones v. New York

State Div. of Military & Naval Affairs, 166 F.3d 45, 49 (2d Cir. 1999). “[A]s a unit of the

Department of Correction, a state agency, the Osborn Medical Department is not a ‘person’

within the meaning of § 1983.” Rose v. Connecticut, Dep't of Corr. Osborn Med. Dep't, 2017

WL 1197673, at *3 (D. Conn. 2017). Accordingly, I will dismiss Williams’s claim against the

Osborn Medical Department and consider his claims only against Dental Doctor Jane Doe.

       Eighth Amendment deliberate indifference

       The Eighth Amendment to the U.S. Constitution protects against the infliction of cruel

and unusual punishment. See U.S. Const. amend. VIII. The Supreme Court has long recognized

that prison officials violate the Eighth Amendment if they are deliberately indifferent to a

substantial risk of serious harm or the serious medical needs of a sentenced prisoner. See Farmer

v. Brennan, 511 U.S. 825, 847 (1994); Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).

       A deliberate indifference claim under the Eighth Amendment has two requirements. First,

the prisoner must allege that he was subject to an objectively serious risk of harm or serious

medical need, as distinct from what a reasonable person would understand to be a minor risk of

harm or minor medical need. The objective component requires no less than “‘a condition of

urgency, one that may produce death, degeneration, or extreme pain.’” Horace v. Gibbs, 802 F.


                                                  4
          Case 3:20-cv-01474-JAM Document 10 Filed 01/18/21 Page 5 of 8




App’x 11, 14 (2d Cir. 2020) (quoting Hathaway v. Coughlin, 37 F.3d 33, 66 (2d Cir. 1994)).

       Second, the prisoner must allege that a defendant prison official acted with an actual

awareness of a substantial risk that serious harm to the inmate will result. See Spavone v. N.Y.

State Dept. of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013); Hilton v. Wright, 673 F.3d 120,

127 (2d Cir. 2012). The official must have acted more than merely negligently but instead with a

subjective state of mind that is the equivalent of criminal recklessness. See Francis v. Fiacco,

942 F.3d 126, 150 (2d Cir. 2019).

       Williams has alleged enough facts to satisfy both components for an Eighth Amendment

deliberate indifference claim. He alleges that he suffered from a tooth condition and infection

that caused him excruciating pain. And he alleges enough facts to suggest that Dental Doctor

Jane Doe may have acted recklessly when she treated him for this condition. Accordingly, I will

allow Williams’s Eighth Amendment claim to proceed against Dental Doctor Jane Doe.

       First Amendment retaliation

       The First Amendment protects prison inmates from being subject to retaliation on the

basis of inmates’ filing of a lawsuit, lodging a grievance, or engaging in other protected free

speech activity. In order to state a claim for First Amendment retaliation, a prisoner plaintiff

must allege facts showing (1) that he engaged in an activity protected under the First

Amendment, (2) that a prison official defendant took an adverse action against him, and (3) that

the prisoner’s First Amendment activity caused the prison official to engage in the adverse

action. See, e.g., Dolan v. Connolly, 794 F.3d 290, 294 (2d Cir. 2015). The Second Circuit has

“instructed district courts to approach prisoner retaliation claims with skepticism and particular

care, because virtually any adverse action taken against a prisoner by a prison official—even


                                                  5
          Case 3:20-cv-01474-JAM Document 10 Filed 01/18/21 Page 6 of 8




those otherwise not rising to the level of a constitutional violation—can be characterized as a

constitutionally proscribed retaliatory act.” Id. at 295 (internal quotations omitted). Retaliation

claims “stated in wholly conclusory terms” are insufficient. Ibid. (internal quotation marks and

citations omitted).

       Williams alleges that Dental Doctor Jane Doe drilled into and cracked a healthy tooth and

told him that she did so because of his complaints about not receiving treatment. These

allegations are enough for initial pleading purposes to sustain a First Amendment retaliation

claim. Accordingly, I will permit Williams’s First Amendment retaliation claim to proceed

against Dental Doctor Jane Doe.

       Official capacity claim for money damages

       Williams alleges his claims against Dental Doctor Jane Doe in both her personal or

individual capacity and in her official capacity. But state officials who are sued in their official

capacities are immune under the Eleventh Amendment from federal court lawsuits for money

damages. See Libertarian Party of Erie Cty. v. Cuomo, 970 F.3d 106, 122 (2d Cir. 2020).

Accordingly, I will allow Williams’s action for money damages against Dental Doctor Jane Doe

to proceed only in her individual capacity.

       Injunctive relief

       Although Williams requests injunctive relief, he does not state what specific relief he

seeks at this time. Moreover, the Department of Corrections’ Inmate Information webpage

reflects that Williams is no longer incarcerated at Osborn Correctional Institution but is

incarcerated at the Carl Robinson Correctional Institution. Accordingly, in the absence of a

particularized request for injunctive relief and in the absence of any showing that Dental Doctor


                                                  6
          Case 3:20-cv-01474-JAM Document 10 Filed 01/18/21 Page 7 of 8




Jane Doe has any connection to the Carl Robinson Correctional Institution, I will dismiss

Williams’s request for injunctive relief against Dental Doctor Jane Doe.

       Identification of true name of “Dental Doctor Jane Doe”

       As noted above, the Court will allow Williams’s claim against Dental Doctor Jane Doe to

proceed but advises Williams that he must take prompt action to identify the true name of Dental

Doctor Jane Doe so that he may file an amended complaint that identifies her by her true name

and so that she may be properly and timely served with the complaint. See, e.g., Hogan v.

Fischer, 738 F.3d 509, 517–20 (2d Cir. 2013).

       Williams may file an amended complaint within 30 days that identifies Dental Doctor

Jane Doe. If he is unable to identify her name by that date, then he may file a motion for an

extension of time detailing his efforts to identify Dental Doctor Jane Doe and showing good

cause for his failure to do so. If Williams believes that he cannot identify the true name of Dental

Doctor Jane Doe without further assistance, then within 30 days he must file a request for

assistance with the Court for entry of an order to require the Department of Correction either to

identify the name of Dental Doctor Jane Doe or to furnish him a copy of his medical treatment

records for the time period relevant to this action from which he would presumably be able to

identify the name of Dental Doctor Jane Doe. See Valentin v. Dinkins, 121 F.3d 72 (2d Cir.

1997) (per curiam) (discussing duty of court to furnish reasonable assistance to pro se

incarcerated plaintiff with respect to identifying names of defendants).

       Motion to appoint counsel

       Williams has moved for appointment of counsel (Doc. #9). Although Williams has

alleged enough facts for initial pleading purposes to give rise to plausible grounds for relief


                                                  7
          Case 3:20-cv-01474-JAM Document 10 Filed 01/18/21 Page 8 of 8




against Dental Doctor Jane Doe, his claims do not have a sufficient likelihood of merit to warrant

the appointment of counsel. See Hendricks v. Coughlin, 114 F.3d 390, 393 (2d Cir. 1997); Hodge

v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1983). In particular, even assuming the truth of

Williams’s allegations that the dentist caused harm to one of his teeth, the allegations of the

complaint do not make a persuasive showing that this harm was caused by something other than

negligence rather than by recklessness or by a desire to retaliate against Williams.

                                           CONCLUSION

       For the reasons stated above, the Court DISMISSES with prejudice all claims against the

Osborn Medical Department. The Court otherwise allows Williams’s claims to proceed against

Dental Doctor Jane Doe under the Eighth Amendment and the First Amendment. Williams must

file an amended complaint by February 17, 2021 that identifies Dental Doctor Jane Doe by her

true name or he must file a motion for extension of time to do so and/or a request for assistance

from the Court as set forth above. If Williams does not timely comply with any of these filing

requirements, the Court is likely to dismiss the complaint for failure to prosecute. In accordance

with DOC records now reflecting that Williams is housed at the Carl Robinson Correctional

Institution, the Clerk of Court shall amend his address of record, and the Court advises Williams

that he must promptly advise the Court of any future change of address.

       It is so ordered.

       Dated at New Haven, Connecticut this 18th day of January 2021.


                                              /s/ Jeffrey Alker Meyer
                                              Jeffrey Alker Meyer
                                              United States District Judge



                                                 8
